DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 10/25/2019, the claims filed on 12/7/2021, and the interview conducted on 3/7/2022.  

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jay Brown (reg. No. 30033) on 3/7/2022.

The application has been amended as follows: 




Please amend the claim set, filed on 12/7/2021, and the Specification, filed on 10/25/2019, with the following amendments:

IN THE TITLE:
Please amend the title as follows:

TRAINING A NEURAL NETWORK 

IN THE ABSTRACT:
Please amend the Abstract as follows:

Method includes recording biomarker information being indicative of at least one biological state of user remaining in lighting control environment over time frame, biomarker information being generated by at least one physiological sensor remaining with user in lighting control environment over time frame; recording light control settings for at least one light remaining in lighting control environment with user and with physiological sensor generating biomarker information over time frame; and training a neural network , and utilizing the correlations for controlling the at least one light.  Computer readable medium for executing method.  

IN THE CLAIMS:
Please amend the claims as follows:

1-271.   (Cancelled).

272. 	(Currently amended)  A method, comprising:
recording biomarker information being indicative of at least one biological state of a user remaining in a lighting control environment over a time frame, the biomarker information being generated by at least one physiological sensor remaining with the user in the lighting control environment over the time frame;
recording light control settings for at least one light remaining in the lighting control environment with the user and with the at least one physiological sensor generating the biomarker information over the time frame; and
training a neural network , and utilizing the correlations for controlling the at least one light.

273-427.   (Cancelled).

428. 	(Currently amended)  A non-transitory computer readable medium having stored thereon processor-executable software instructions that, when executed by a processor, cause the processor to generate control signals for determining correlations between at least one biological state of a user and lighting effects caused by at least one light in a lighting control environment, by executing the steps comprising:

recording light control settings for at least one light remaining in the lighting control environment with the user and with the at least one physiological sensor generating the biomarker information over the time frame; and
training a neural network , and utilizing the correlations for controlling the at least one light.

429.	(Currently amended).  The method of claim 272, wherein the neural network 

430.	(Currently amended).  The method of claim 272, wherein the neural network 

431.	(Previously presented)  The method of claim 272, wherein determining the correlations includes classifying the lighting effects based on a measurable effect on the user.  

432.	(Previously presented)  The method of claim 272, wherein determining the correlations includes classifying the lighting effects based on a measurable productivity effect or health effect on the user.  

433.	(Previously presented)  The method of claim 431, wherein classifying the lighting effects includes storing the light control settings as being correlated with the lighting effects in a light fixture library. 

434.	(Previously presented)  The method of claim 272, wherein recording the light control settings includes causing the at least one light to generate light varying over the time frame through a range of color, intensity, spectrum, direction, shape, or distance.  

435.	(Currently amended).  The non-transitory computer readable medium of claim 428, wherein the neural network 

436.	(Currently amended).  The non-transitory computer readable medium of claim 428, wherein the neural network 

437.	(Previously presented)  The non-transitory computer readable medium of claim 428, wherein determining the correlations includes classifying the lighting effects based on a measurable effect on the user.  

438.	(Previously presented)  The non-transitory computer readable medium of claim 428, wherein determining the correlations includes classifying the lighting effects based on a measurable productivity effect or health effect on the user.  



440.	(Previously presented)  The non-transitory computer readable medium of claim 428, wherein recording the light control settings includes causing the at least one light to generate light varying over the time frame through a range of color, intensity, spectrum, direction, shape, or distance.  

441. 	(Previously presented)  The method of claim 272, wherein the at least one physiological sensor includes a wearable sensor.

442.	(Previously presented)  The method of claim 272, wherein the biomarker information is generated by the at least one physiological sensor as including another physiological sensor.

443. 	(Previously presented)  The non-transitory computer readable medium of claim 428, wherein the at least one physiological sensor includes a wearable sensor.

444.	(Previously presented)  The non-transitory computer readable medium of claim 428, wherein the biomarker information is generated by the at least one physiological sensor as including another physiological sensor.




Reasons for Allowance

Claims 272 and 428-444, in view of the Examiner’s Amendment above, are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claims 272 and 428

Training a neural network to determine correlations between a biological state of a user remaining in a lighting control environment over a time frame and lighting effects caused by a light remaining with the user over the time frame and utilizing the determined correlations to control the light, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  

The closest prior art of record Marti (US 20160132030 A1) discloses aggregating user routines in an automated environment with the use of an automated machine learning algorithm, but fails to disclose training a neural network to determine correlations between a biological state of a user remaining in a lighting control environment over a time frame and lighting effects caused by a light remaining with the user over the time frame and utilizing the determined correlations to control the light, all 

Accordingly, the 35 USC § 103 rejection of the claims is withdrawn.

Applicant’s arguments and amendments, filed on 12/7/2021, and in view of the Examiner’s Amendment above, in regards to the objection to the abstract and title have been fully considered and are persuasive.  Accordingly, the objection to the abstract and title is withdrawn.

Applicant’s arguments and amendments, filed on 12/7/2021, and in view of the Examiner’s Amendment above, in regards to the 35 U.S.C. § 112(b) rejection of claims 272 and 428-440 have been fully considered and are persuasive.  Accordingly, the 35 U.S.C. § 112(b) rejection of claims 272 and 428-440 is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.